Citation Nr: 0716790	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  06-07 554	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the right lower extremity.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In December 2006, the RO granted the 
veteran an increase from 10 to 40 percent for peripheral 
neuropathy of both the left and right legs, effective from 
May 2005.  His combined VA disability evaluation was thereby 
increased from 40 to 70 percent, plus a 5.2 percent bilateral 
factor, plus K-1 special monthly compensation.  In April 
2007, the veteran withdrew the appeal of the above stated 
issues.  



FINDINGS OF FACT

1.  In April 2007, the veteran affirmatively withdrew "any 
pending appeals."

2.  There remains no justiciable case or controversy for 
active consideration by the Board in connection with this 
appeal.  



CONCLUSION OF LAW

The appeal is dismissed because there is no justiciable case 
or controversy properly before the Board for appellate 
review.  38 U.S.C.A. §§  7102, 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§  19.4, 20.101, 20.204 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the consent 
of the appellant.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 
20.204(c).

In April 2007, the veteran, through his representative, 
indicated that he wished to withdraw "any pending appeals."  
Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeals pursuant to 38 U.S.C.A. § 
7105(d)(3) and 38 C.F.R. § 20.204(b).  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  
In view of the absence of any justiciable question, the 
appeal must be dismissed.



ORDER


The appeal is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


